DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed on 6/24/2022, with respect to objection to claims 35 and 51; 35 U.S.C. 103(a) rejection of claims 32-36, 40-42, 44, 46-50 have been fully considered and are persuasive.  The objection to claims 35 and 51; 35 U.S.C. 103(a) rejection of claims 32-36, 40-42, 44, 46-50 has been withdrawn. 

Allowable Subject Matter
Claims 32-38 and 40-51 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 32-38 and 44-51:
The present invention describes a method of operating a base station, comprising: determining a schedule associated with transmission by the base station of a Positioning Reference Signal (PRS) on a plurality of directional beams, the plurality of directional beams having directions corresponding to at least a portion of a plurality of configurable beam directions, the schedule being based on a coordination of the PRS transmission by the base station with PRS transmission on directional beams from at least one other base station; and transmitting the PRS on each of the plurality of directional beams based on the determined schedule, wherein the schedule is a resource allocation schedule that identifies time segments and sub-frequencies used for transmission by the base station of the PRS on the plurality of directional beams; the method further comprising: assigning beam index identifications to the plurality of directional beams, respectively, the beam index identifications corresponding to pairs of time segment and sub-frequency identifications, respectively; wherein the resource allocation schedule is based on the beam index identifications.  The closest prior art, Akkarakaran et al. (US 2017/0374637 A1) discloses a method of periodic scheduling of positioning reference signal; but fails to disclose the schedule is a resource allocation schedule that identifies time segments and sub-frequencies used for transmission by the base station of the PRS on the plurality of directional beams; the method further comprising: assigning beam index identifications to the plurality of directional beams, respectively, the beam index identifications corresponding to pairs of time segment and sub-frequency identifications, respectively; wherein the resource allocation schedule is based on the beam index identifications.  These distinct features have been added to independent claim 32, and similar feature have been added to independent claim 44, thus rendering claims 32-38 and 44-51 allowable.
(2) Regarding claims 40-43:
The present invention describes a method of operating a User Equipment (UE), comprising: receiving from a positioning node, for each of a first base station and a second base station, information associated with transmission of a Positioning Reference Signal (PRS) on a plurality of directional beams, the information comprising a schedule that is based on a coordination of the PRS transmissions on the plurality of directional beams by the first base station and the second base station, and the plurality of directional beams having directions corresponding to at least a portion of a plurality of configurable beam directions, respectively; and receiving a first PRS signal on a first one of the plurality of directional beams from the first base station and a second PRS signal from a second one of the plurality of directional beams from the second base station based on the schedule, which is based on the coordination of the PRS transmissions; and communicating, to a positioning node, a beam index identification assigned to the one of the plurality of directional beams on which the first PRS signal is received, wherein the schedule is a resource allocation schedule that identifies time segments and sub-frequencies used for PRS transmissions by the first base station and the second base station on the plurality of directional beams; and wherein the beam index identifications correspond to pairs of the time segment and sub- frequency identifications, respectively.  The closest prior art, Akkarakaran et al. (US 2017/0374637 A1) discloses a method of periodic scheduling of positioning reference signal; but fails to disclose communicating, to a positioning node, a beam index identification assigned to the one of the plurality of directional beams on which the first PRS signal is received, wherein the schedule is a resource allocation schedule that identifies time segments and sub-frequencies used for PRS transmissions by the first base station and the second base station on the plurality of directional beams; and wherein the beam index identifications correspond to pairs of the time segment and sub- frequency identifications, respectively.  These distinct features have been added to independent claim 40, thus rendering claims 40-43 allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083. The examiner can normally be reached M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        7/10/2022